Exhibit 10.30

 





[letterhead-logo.jpg] [letterhead-add.jpg]



 



January 18, 2016

 

 

Mr. James A. Honn

1170 Peachtree Street NE, Suite 2350

Atlanta, GA 30309

 

 

Dear Jim:

 

 



We are very pleased to extend an offer to you to become the Chief Operating
Officer of American CareSource Holdings, Inc., a Delaware corporation (the
"Company"). This role will be in addition to your current position of Chief
Information Officer of the Company. The change in positions will be effective on
January 19, 2016, and your continued employment will be subject to the terms and
conditions of this letter.

  

Duties

  

In your capacity as Chief Operating Officer, you will perform duties and
responsibilities that are commensurate with your position and such other duties
as may be assigned to you from time to time. You will report directly to the
President and Chief Executive Officer of the Company. You agree to devote your
full business time, attention and best efforts to the performance of your duties
and to the furtherance of the Company's interests.

 



Compensation, Benefits and Expenses

 



In consideration of your services, you will be paid a base salary of $225,000
per year, subject to review from time to time for increase, but not decrease,
payable in accordance with the standard payroll practices of the Company and
subject to all withholdings and deductions as required by law.

 



During your employment as Chief Operating Officer, you will be eligible to
receive a discretionary annual bonus at such times and in such amounts, up to
40% of your base salary, as determined by the Board, but in no event less than
$25,000. Actual payments will be determined based on a combination of Company
results and individual performance, which will be compared against performance
goals established jointly by you, the Compensation Committee, and the Board. Any
annual bonus with respect to a particular calendar year will be payable on the
earlier of March 15 following the calendar year with respect to which the bonus
was earned or on the next regularly-scheduled payroll date immediately following
the issuance of the independent auditors report for such year. You must remain
continuously employed through the bonus payment date to be eligible to receive
an annual bonus payment for a particular year, and the first bonus will be
payable, if at all, on March 15, 2017.

 



In connection with your acceptance of your new position, the Board has awarded
you a stock option to purchase 100,000 shares of the Company’s common stock. The
award will be subject to the terms and conditions of the Company’s Amended and
Restated 2009 Equity Incentive Plan and a Stock Option Award Agreement, which
agreement is enclosed with this letter. The option will vest over a five-year
period as follows: 20% on the anniversary of the date of this letter, and the
remainder in equal, monthly instalments over the 48 months immediately following
the anniversary date. The option is intended, to the extent possible, to be an
Incentive Stock Option, although the Company makes no representation or
guarantee that the option will qualify as such. To the extent a portion of the
option is not eligible for treatment as an Incentive Stock Option, due to the
fair market value limitation or otherwise, the ineligible portion shall be
treated as a Non-Qualified Stock Option.

 




 





Mr. Jim Honn

January 18, 2016

Page 2 of 4



 

The Board will also award you a separate stock option to purchase an additional
100,000 shares of the Company's common stock. Such option will vest in one-third
increments upon the attainment of each of the following milestones, (as may be
described in further detail in the applicable award agreement): (i) the
Company’s center-level EBITDA (before reduction for corporate overhead
expenses), for any consecutive, 12-month period equals or exceeds $2,000,000;
(ii) the Company’s enterprise EBITDA (after reduction for corporate overhead
expenses) for any consecutive, 12-month period equals or exceeds zero; and (iii)
the Company’s enterprise EBITDA (after reduction for corporate overhead
expenses) for any consecutive, 12-month period equals or exceeds $2,000,000.
This award will also be subject to the terms and conditions of the Company's
Amended and Restated 2009 Equity Incentive Plan and a Stock Option Award
Agreement to be provided promptly upon execution of this letter agreement.

 



All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.

 



You will be eligible to continue to participate in the employee benefit plans
and programs generally available to the Company's executives, including group
medical, dental, and other benefits subject to the terms and conditions of such
plans and programs. You will be entitled to paid vacation in accordance with the
Company's policies in effect from time to time. You will also be entitled to the
fringe benefits and perquisites that are made available to other similarly
situated executives of the Company, each in accordance with and subject to the
eligibility and other provisions of such plans and programs. The Company
reserves the right to amend, modify or terminate any of its benefit plans or
programs at any time and for any reason.

 



Subject to applicable company policy, you will be entitled to reimbursement for
all reasonable out-of-pocket expenses incurred in performing your duties and
responsibilities. For all incurred expenses, you will submit expense reports and
receipts documenting the expenses incurred in accordance with Company policy.

 

At-Will Employment

 



Your employment with the Company will be for no specific period of time. Rather,
your employment will continue to be at-will, meaning that you or the Company may
terminate the employment relationship at any time, with or without cause, and
with or without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.

 



Severance/Change in Control Severance

 



If your employment with the Company is involuntarily terminated for reasons
other than cause or a breach by you of the terms and conditions of this letter
(including, but not limited to, a breach of any of the representations contained
herein), subject to your execution, and non-revocation, of a release of claims
in a form provided by the Company, the Company will pay you an amount equal to
three (3) months’ salary, plus applicable benefit premiums, on the first
regularly scheduled payroll date immediately after your separation date.

 




 





Mr. Jim Honn

January 18, 2016

Page 3 of 4



 

If your employment with the Company terminates due to a Change of Control,
subject to your execution, and non-revocation, of a release of claims in a form
provided by the Company, the Company will pay you an amount equal to six (6)
months’ salary on the dates and in such amounts as if you were still employed,
and all of your unvested equity in the Company will immediately become vested in
accordance with the terms of the applicable Award Agreement.

 



The term "Change of Control" means any of the following: (i) the acquisition by
any individual, entity or affiliated group in one or a series of transactions
(including, without limitation, issuance of shares by the Company or through
merger of the Company with another entity) of record or beneficial ownership of
50% or more of the voting power of the Company; (ii) a sale of all or
substantially all of the assets of the Company; or (iii) the Board, in its sole
and absolute discretion, determines that there has been a sufficient change in
the stock ownership of the Company to constitute a change in control of the
Company. Notwithstanding the foregoing, the raising of any capital by the
Company shall not constitute a "Change of Control."

 



From the date of your separation until the end of the third month immediately
thereafter, you shall not, directly or indirectly, for your own benefit or for
that of others, within 25 miles of any facility owned or managed by the Company,
(i) hire, attempt to hire, contact or solicit with respect to hiring, any
employee of the Company who has provided service to or for the Company within
the 12-month period immediately preceding your separation date; or (ii) provide
services as an employee or independent contractor in a capacity comparable to
that for which you are hired pursuant to this letter agreement for or on behalf
of any business, entity, or organization that engages in a business competitive
to that of the Company.

 



Section 409A

 



This offer letter is intended to comply with Section 409A of the Internal
Revenue Code ("Section 409A") or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this offer letter may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this offer letter that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each instalment payment
provided under this offer letter shall be treated as a separate payment. Any
payments to be made under this offer letter upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this offer letter comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

 



Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and you are determined to be a "specified employee" as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
your termination date (the "Specified Employee Payment Date") or, if earlier, on
the date of your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to you in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

 




 





Mr. Jim Honn

January 18, 2016

Page 4 of 4



 

By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.

 



This Agreement shall be governed by, construed and enforced in accordance with,
the laws of the State of Delaware, and venue and jurisdiction for any disputes
hereunder shall be heard in any court of competent jurisdiction in Delaware for
all purposes. This letter agreement supersedes are replaces your employment
letter dated as of April 23, 2013.

 



We are excited about your acceptance of the position of Chief Operating Officer.
If you have any questions about the above details, please call me immediately.
If you are in agreement with the terms set forth in this letter, please sign
below and return this letter to me.

 

 



Sincerely,

 

/s/ John Pappajohn

 

John Pappajohn, Acting CEO

 

 

 

Acceptance of Offer

 



I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.

 



James A. Honn

 

 



Signed /s/ James A. Honn



Date January 18, 2016

 

 



--------------------------------------------------------------------------------

